*166Court composed of GLENN B. GREMILLION, ELIZABETH A. PICKETT, and J. DAVID PAINTER, Judges.
PICKETT, Judge.
Both appeals before this court, 07-1159 and 07-1282, come from the same proceedings, 05-4552, in the Office of Workers’ Compensation (OWC). In appeal 07-1159, the defendants, Liquid Transport Corporation and Great West Casualty Company, appeal a judgment from the OWC ordering the defendants to pay the plaintiff, Dr. Fayez Shamieh, $122.50 in under-payment on a medical bill for the plaintiffs treatment of Rudolph Jackson, a workers’ compensation claimant. The OWC also awarded Dr. Shamieh $4,000.00 in penalties ($2,000.00 for under-payment and $2,000.00 for late payment) and $8,950.00 in attorney’s fees. The plaintiff, Dr. Shamieh, also appeals seeking additional attorney’s for the work necessitated by this appeal. In appeal 07-1282, Community Care Network, Inc. (CCN), appeals a judgement of the WCJ denying its petition to intervene. For the reasons assigned in appeal number 07-1282, we reverse the judgment of the Workers’ Compensation Judge (WCJ) rendered June 6, 2007 denying CCN’s motion to intervene, nullify the judgment signed July 25, 2007 (in appeal 07-1159), and remand the ease for additional proceedings consistent with this opinion. We defer consideration of the plaintiffs request for additional attorney’s fees.
ANNULLED AND SET ASIDE; REMANDED.